




Exhibit 10.1
AMENDED AND RESTATED
EXECUTIVE EMPLOYMENT AGREEMENT
 
THIS AMENDED AND RESTATED EXECUTIVE EMPLOYMENT AGREEMENT (“Agreement”) is made
effective as of January 1, 2014 (the “Effective Date”) by and between the
Sigma-Aldrich Corporation, a Delaware corporation (“Company”) and Rakesh Sachdev
(“Executive”).
WHEREAS, Executive and the Company have previously executed and delivered a
certain Executive Employment Agreement, dated effective as of January 1, 2011
(the “Original Agreement”), the term of which is specified to expire on January
1, 2014; and
WHEREAS, Executive desires to continue serve as the Chief Executive Officer of
the Company beyond January 1, 2014 and in exchange for the protection and other
consideration set forth in this Agreement, is willing to give the Company, under
certain circumstances, his covenant not to compete, and the Company desires to
so continue to employ Executive.
NOW, THEREFORE, in consideration of the promises and the mutual agreements
contained herein, the Company and Executive hereby agree as follows:


ARTICLE I
Definitions
1.Definitions. As used herein, the following terms shall have the following
meanings.


(a)    “Board” means the board of directors of the Company.
(b)    “Cause” means any of the following:
(i)the willful and continuous failure by Executive to substantially perform
Executive’s duties with the Company (other than any such failure resulting from
Executive’s incapacity due to physical or mental illness) thirty (30) days after
a written demand for substantial performance is delivered to Executive by the
Board which specifically identifies the manner in which the Board believes that
Executive has not substantially performed Executive’s duties,
(ii)gross misconduct or gross negligence by Executive provided (A) the Board has
determined that that the resulting harm to the Company from Executive’s gross
misconduct or gross negligence cannot be adequately remedied, or (B) Executive
fails to correct any resulting harm to the Company within thirty (30) days after
a written demand for correction is delivered to Executive by the Board which
specifically identifies both the manner in which the Board believes that
Executive has engaged in gross misconduct or gross negligence and an appropriate
method of correcting any resulting harm to the Company, or
(iii)Executive’s conviction of or the entering of a plea of guilty or nolo
contendere to the commission of a felony.
(c)    “Change of Control Agreement” means the Change of Control Agreement
entered into between the parties on April 1, 2011.
(d)    “Confidential Information” as used in Sections 2.5, 2.6 and 2.7 of this
Agreement, means all confidential and proprietary information, data, documents,
records, materials, and other trade secrets and/or other proprietary business
information of the Company or its subsidiaries or affiliates that is not readily
available to competitors, outside third parties and/or the public, including
without limitation, data, designs, plans, notes, memoranda, work sheets,
formulas, processes, patents, pricing, production methods and techniques,
financial information and information about (i) current or prospective customers
and/or suppliers and customer and supplier lists (ii) employees, research,
goodwill, production, prices, costs, margins, and operating unit financial
performance, salaries and expertise, customer preferences, contact information,
key contacts, credit and purchasing history, and purchasing requirements and
preferences (iii) business methods, processes, practices or procedures; (iv)
computer software and technology development, and (v) marketing, pricing
strategies, business plans, and business strategy, including acquisition, merger
and/or divestiture strategies.

1



--------------------------------------------------------------------------------



(e)    “Customer” means any Person or entity to whom the Company has sold any
products (i) in the case of on-going employment, during the twenty-four (24)
calendar months immediately preceding any dispute under Section 2.6 of this
Agreement, and, (ii) in the case of the employment having ended, the twenty-four
(24) calendar months preceding Executive’s termination of employment.
(f)    “Good Reason” means the occurrence of one or more of the following
conditions without the consent of the Executive:
(i)a material diminution in Executive’s authority, duties, or responsibilities;
(ii)a material diminution in the budget over which the Executive retains
authority;
(iii)a change of at least 50 miles in the geographic location at which the
Executive must perform services for the Company;
(iv)any action or inaction that constitutes a material breach by the Company of
the agreement under which the Executive provides services; or
(v)a material diminution in the Executive’s base compensation.


In order for a termination of employment to be on account of “Good Reason”, the
Executive must provide the Company with a notice within 90 days of the initial
existence of a condition constituting Good Reason, must afford the Company 30
days in which to remedy the condition, and if no such cure has been effectuated,
must terminate employment within six (6) months of the initial existence of the
identified condition constituting Good Reason.


(g)    “Normal Retirement” means Executive’s voluntary termination of his
employment at any time after the date on which Executive attains age sixty-five
(65), but excluding a voluntary termination for Good Reason.


(h)    “Person” means an individual, a partnership, a corporation, an
association, a joint stock company, a limited liability company, a trust, a
joint venture, an unincorporated organization or a governmental entity or any
department, agency or political subdivision thereof.
(i)    “Potential Customer” means any Person or entity who, during the
applicable twenty-four (24) month period described above in Section 1.1(e) of
this Agreement, has (i) been involved in discussions or negotiations with the
Company or its subsidiaries or affiliates for products sold by the Company or
its subsidiaries or affiliates; (ii) initiated contact with the Company in order
to obtain information regarding products sold by the Company or its subsidiaries
or affiliates; (iii) been the subject of repeated personal contacts by Executive
and/or any other employee of the Company or its subsidiaries or affiliates for
purposes of soliciting business for the Company or its subsidiaries or
affiliates; or (iv) been the subject of efforts by the Company or its
subsidiaries or affiliates to gather, learn or evaluate information which may
help the Company or its subsidiaries or affiliates obtain any future order from
such Person or entity.

2



--------------------------------------------------------------------------------



ARTICLE II
Employment
2.1    Employment. Company agrees to employ Executive and Executive hereby
accepts such employment with the Company, upon the terms and conditions set
forth in this Agreement, for the term set forth in Section 2.4 of this Agreement
(the “Employment Period”).

2.2    Position and Duties.

(a)During the Employment Period, Executive shall serve as President and Chief
Executive Officer of the Company. As President and Chief Executive Officer,
Executive, subject to the control of the Board, shall have general supervision
and control over the business, property and affairs of the Company and perform
such duties as may be assigned to him by the Board. Executive shall report
solely to the Board. During the Employment Period, Executive may be elected to
serve on the Board of Directors of the Company and, if elected, shall serve
without additional remuneration.
(b)Executive shall devote his best efforts and his full business time and
attention (except for permitted vacation periods and reasonable periods of
illness or other incapacity) to the business and affairs of the Company. The
Executive shall perform his duties and responsibilities to the best of his
abilities in a diligent, trustworthy, businesslike and efficient manner. In the
performance of his duties hereunder, Executive shall at all times report and be
subject to the lawful direction of the Board and perform his duties hereunder
subject to and in accordance with the resolutions or any other determinations of
the Board and the certificate of incorporation and by-laws of the Company and
applicable law. During the Employment Period, Executive shall not become an
employee of any Person or entity other than the Company. This section shall not
be construed to prohibit Executive from serving on the board of directors of one
or more other entities (with the consent of the Board in the case of a
for-profit entity) or from investing in a business to the extent consistent with
the provisions of Section 2.6(a).
2.3    Base Salary, Bonus and Benefits.

(a)    Promptly after Executive’s execution and delivery of this Agreement, and
in partial consideration for the same, the Company will grant to Executive: (i)
an aggregate of 30,290 performance shares, pursuant to the terms and subject to
the conditions set forth in one or more Performance Share Agreements under the
Sigma Aldrich Corporation 2003 Long Term Incentive Plan (the “Plan”) and (ii) an
option to acquire 130,000 shares of the Company’s common stock, pursuant to the
terms and subject to the conditions of a Non-Qualified Stock Option Agreement
under the Plan, in each case, subject to such terms and conditions including
vesting and performance criteria, if applicable, as set forth in an award
agreement mutually agreeable to the Company and Executive.


(b)    Subject to the terms of this Agreement, in consideration of Executive’s
agreements contained herein, for the fiscal year beginning the Effective Date,
Executive’s Base Salary shall be $990,000.00 per annum (“Base Salary”), which
shall be payable in semi-monthly or other agreed-upon equal installments during
the year and shall be subject to deductions for customary withholdings,
including, without limitation, federal and state withholding taxes and social
security taxes. Executive’s Base Salary in subsequent fiscal years will be
subject to adjustment pursuant to Section 2.3(f).
(c)    Executive shall be entitled during the Employment Period to the
opportunity to earn annual performance bonuses (with a target bonus equal to
100% of Base Salary) in accordance with the Board-approved annual bonus program
(the “Annual Bonus”). Executive’s Annual Bonus in subsequent fiscal years will
be subject to adjustment pursuant to Section 2.3(f).
(d)    Executive shall be entitled during the Employment Period to participate
in all retirement, disability, pension, savings, health, medical, dental,
insurance and other fringe benefits or plans of the Company generally available
to executive employees.
(e)    Executive shall be entitled during the Employment Period to participate
in the Company’s long term incentive plan. Beginning with the 2014 grant
Executive will receive annual equity grants targeted to achieve a value to
Executive equal to $3,600,000.00 in the form of stock options, restricted stock
units, performance shares or other forms of equity as determined by the Board of
Directors and on terms, including terms relating to retirement eligibility, no
less beneficial than those generally applicable to other senior executives under
the Plan.

3



--------------------------------------------------------------------------------



The value of an option will be determined using the Black-Scholes method.
Depending upon performance, the actual performance share payout may range from
zero up to 200% of target. Executive’s long term incentive opportunities in
subsequent fiscal years will be subject to adjustment pursuant to Section
2.3(f).
(f)    Executive’s Base Salary, Annual Bonus and long term incentive opportunity
for subsequent years during the Employment Period shall be reviewed and set
annually by the Compensation Committee of the Board, but his Base Salary shall
not be reduced below $990,000.00 per annum, and his bonus and long term
incentive opportunities shall not be reduced below the levels specified in this
Section 2.3 during the Employment Period.
2.4    Term.

(a)    General Term. This Agreement shall commence on the Effective Date and
terminate on January 1, 2019.
(b)    Termination for Cause or Voluntary Termination. If the Executive is
terminated by the Company for Cause or if the Executive voluntarily terminates
his employment without Good Reason, the Executive shall be entitled only to his
Base Salary through the date of termination, but shall not be entitled to any
further Base Salary or any applicable bonus or benefits for that year or any
future year, except as may be provided in an applicable benefit plan or program,
or to any severance compensation of any kind, nature or amount.
(c)    Termination Without Cause or for Good Reason.

(i)    If the Executive is involuntarily terminated by the Company without Cause
or terminates his employment for Good Reason, the Executive shall be entitled to
all previously earned and accrued but unpaid Base Salary up to the date of such
termination. Provided the Executive has executed a release of claims in a form
satisfactory to the Company within 21 days after his involuntary termination of
employment without Cause or termination for Good Reason, the Executive shall
also be entitled to severance pay equal to 2.99 times his annual Base Salary.
Such severance payments will be made in equal installments over a 36 month
period payable on the dates on which the Executive’s Base Salary would have
otherwise been paid if Executive’s employment had continued with the first
payment being made on the first payroll date occurring after the above described
21 day period. All payments shall be subject to deductions for customary
withholdings, including, without limitation, federal and state withholding taxes
and social security taxes. If the Executive dies during the severance period,
any remaining severance payments shall be paid to his surviving spouse, or if
there is no surviving spouse, to his estate. Notwithstanding anything herein to
the contrary, the Executive shall not be entitled to such severance pay
hereunder if he becomes entitled to any termination payments or other severance
payments under the Change of Control Agreement.
(ii)    In the event that the Executive is determined to be a specified employee
in accordance with Section 409A of the Internal Revenue Code of 1986, as amended
(“Section 409A”), and the regulations and other guidance issued thereunder for
purposes of any severance pay payment under this subsection (c), such severance
payments shall begin on the first payroll date that is more than six months
following the date of separation from service, but only to the extent that such
payments do not satisfy either the short term deferral exception to Code Section
409A described in 26 CFR §1.409A-1(b)(4) (“Short Term Deferral Exception”) or,
to the extent such payments do not satisfy the Short Term Deferral Exception,
the involuntary termination exception to Code Section 409A described in 26 CFR
§1.409A-1(b)(9). At all times, the right to all such installment payments made
under this subsection (c) shall be treated as the right to a series of separate
payments within the meaning of 26 CFR §1.409A-2(b)(2)(iii). In the event that a
termination of employment occurs on or after December 1st of a calendar year
that would entitle the Executive to severance under Section 2.4(c) above, and
severance payments are payable prior to the first payroll date that is more than
six months following the date of separation from service, such severance
benefits shall commence no earlier than the first payroll date in the following
calendar year and within 90 days after such separation from service. Any amount
that (i) is payable upon termination of Executive’s employment with the Company
under any provision of this Agreement, and (ii) is subject to the requirements
of Section 409A, shall not be paid unless and until the Executive has Separated
from Service as defined in in Treasury Regulation Section 1.409A-1(h).
(d)Normal Retirement. If Executive voluntarily terminates his employment by
reason of Normal Retirement, no severance payments shall be due and owing to
Executive, but Executive shall be entitled to such benefits and payments as
stipulated in the Company’s various compensation and benefit plans for retirees.
In

4



--------------------------------------------------------------------------------



addition, any agreement governing any equity or other long-term incentive award
the service period or performance period of which extends beyond the date upon
which Executive would be eligible for Normal Retirement shall provide for full
vesting of such award upon Normal Retirement. Further, upon Normal Retirement,
Executive will remain eligible to receive any Annual Bonus for the fiscal year
in which such Normal Retirement occurs, pro-rated through the date of Normal
Retirement, payable in accordance with and subject to the performance criteria
set forth in the Annual Bonus Plan for such year.
(e)No Mitigation. To the extent that Executive shall receive compensation for
personal services from employment other than with the Company subsequent to a
termination of Executive’s employment with the Company, the amounts so earned
shall not be offset against the amounts (if any) due under this Agreement
following Executive’s termination of employment.
(f)Severance Forfeiture. Executive agrees that the Executive shall be entitled
to the severance pay as set forth in this Section 2.4 only if the Executive has
not materially breached as of the date of termination any provisions of this
Agreement or of any other agreement with the Company and does not materially
breach such provisions at any time during the period for which such payments are
to be made. The Company’s obligation to make such payments will terminate upon
the occurrence of any such material breach during the severance period.
(g)No Additional Severance. Executive hereby agrees that no severance
compensation of any kind, nature or amount shall be payable to Executive, except
as expressly set forth in this Section 2.4 or in the Change of Control
Agreement, as applicable, and Executive hereby irrevocably waives any claim for
any other severance compensation. Notwithstanding anything herein to the
contrary, Executive shall not be entitled to any severance payment under this
Agreement if he becomes entitled to any termination payments or other severance
payments under the Change of Control Agreement.
(h)Death or Disability. The Company’s obligation under this Agreement terminates
on the last day of the month in which the Executive’s death occurs or on the
date as of which Executive first becomes entitled to receive disability benefits
under the Company’s long-term disability plan. The Company shall pay to
Executive or the Executive’s estate all previously earned and accrued but unpaid
Base Salary up to such date. Executive (or his estate) shall also be paid a pro
rata Annual Bonus for the year of termination based on actual performance for
that fiscal year. Thereafter, the Executive or his estate shall not be entitled
to any further Base Salary, bonus or benefits for that year or any subsequent
year, except as may be provided in an applicable benefit plan or program.
2.5    Confidential Information.

(a)    Executive recognizes that the Company is engaged in the business of
research, development, manufacture and sale of chemicals, chemical products and
allied activities throughout the world (the “Company’s Business”), which
business requires for its successful operation the fullest security of its
Confidential Information of which Executive will acquire knowledge during the
course of his employment.
(b)    Executive shall use his best efforts and diligence both during and after
his employment with the Company, regardless of how, when or why Executive’s
employment ends, to protect the confidential, trade secret and/or proprietary
character of all Confidential Information. Executive shall not, directly or
indirectly, use (for himself or another) or disclose any Confidential
Information, for so long as it shall remain proprietary or protectable as
confidential or trade secret information, except as may be necessary for the
performance of Executive’s duties for the Company.
(c)    Executive shall promptly deliver to the Company, at the termination of
the Employment Period or at any other time at the Company’s request, without
retaining any copies, all documents, information and other material in
Executive’s possession or control containing, reflecting and/or relating,
directly or indirectly, to any Confidential Information.
(d)    Executive’s obligations under this Section 2.5 shall also extend to the
confidential, trade secret and proprietary information learned or acquired by
Executive during his employment from others with whom the Company has a business
relationship.
2.6    Competitive Activity.

Executive shall not, directly or indirectly (whether as owner, partner,
consultant, employee or otherwise), at any time during his employment with the
Company and for a period of two (2) years following his employment with the

5



--------------------------------------------------------------------------------



Company, regardless of how, when or why Executive’s employment terminates, (i)
engage in or invest in any business that is engaged in any work or activity that
involves a product, process, service or development which is then competitive
with and the same as or similar to a product, process, service or development on
which Executive worked or with respect to which Executive had access to
Confidential Information while with the Company, or (ii) otherwise compete
against the Company’s Business.


 

Miscellaneous
3.1     Executive’s Representations. Executive hereby represents and warrants to
the Company that (i) Executive’s execution, delivery and performance of this
Agreement do not and shall not conflict with, breach, violate or cause a default
under any contract, agreement, instrument, order, judgment or decree to which
Executive is a party or by which he is bound, (ii) Executive is not a party to
or bound by any employment agreement, noncompete agreement or confidentiality
agreement with any other Person or entity and (iii) upon the execution and
delivery of this Agreement by the Company, this Agreement shall be the valid and
binding obligation of Executive, enforceable in accordance with its terms.
Executive hereby acknowledges and represents that he fully understands the terms
and conditions contained herein.

3.2    Survival. Sections 2.5, 2.6 and 2.7 and Sections 3.3 through 3.12 shall
survive and continue in full force in accordance with their terms
notwithstanding any termination of the Employment Period.

3.3    Notices. All notices, demands or other communications to be given or
delivered under or by reason of the provisions of this Agreement will be in
writing and will be deemed to have been given when delivered personally, mailed
by certified or registered mail, return receipt requested and postage prepaid,
or sent via a nationally recognized overnight courier, or sent via facsimile to
the recipient. Such notices, demands and other communications will be sent to
the address indicated below:






 

To the Company:
General Counsel
Sigma-Aldrich Corporation
3050 Spruce
St. Louis, MO 63103
To Executive:
Mr. Rakesh Sachdev
At the address on file with the Company
or such other address or to the attention of such other Person as the recipient
party shall have specified by prior written notice to the sending party.
3.4    Severability. Whenever possible, each provision of this Agreement will be
interpreted in such manner as to be effective and valid under applicable law. If
any provision of this Agreement is held to be invalid, illegal or unenforceable
in any respect under any applicable law or rule in any jurisdiction, (a) the
parties agree that such provision(s) will be enforced to the maximum extent
permissible under the applicable law and a court of competent jurisdiction may
so modify the objectionable provision as to make it valid, reasonable, and
enforceable, and (b) any invalidity, illegality or unenforceability of a
particular provision will not affect any other provision of this Agreement.


6



--------------------------------------------------------------------------------



3.5    Successors and Assigns. Except as otherwise provided herein, all
covenants and agreements contained in this Agreement shall bind and inure to the
benefit of and be enforceable by the Company, and their respective successors
and assigns. This Agreement is personal to Executive and except as otherwise
specifically provided herein, this Agreement, including the obligations and
benefits hereunder, may not be assigned to any party by Executive.

3.6    Descriptive Headings. The descriptive headings of this Agreement are
inserted for convenience only and do not constitute a part of this Agreement.

3.7    Counterparts. This Agreement may be executed in one or more identical
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument.

3.8    Waiver. Neither any course of dealing nor any failure or neglect of
either party hereto in any instance to exercise any right, power or privilege
hereunder or under law shall constitute a waiver of such right, power or
privilege or of any other right, power or privilege or of the same right, power
or privilege in any other instance. All waivers by either party hereto must be
contained in a written instrument signed by the party to be charged therewith,
and, in the case of Company, by its duly authorized officer.

3.9    Entire Agreement. Subject to the following two sentences, this instrument
constitutes the entire agreement of the parties in this matter and shall
supersede any other agreement between the parties, oral or written, concerning
the same subject matter including, but not limited to, any prior employment and
severance agreements. The parties acknowledge that the Executive is a
participant in a variety of employee benefit plans and arrangements, including
welfare plans, qualified and nonqualified retirement plans, the Change of
Control Agreement, equity and other awards issued under the Sigma-Aldrich
Corporation Long-Term Incentive Plan, and fringe benefit plans. For the
avoidance of doubt, except as specifically provided in this Agreement, these
plans, arrangements, and awards shall continue to operate in accordance with
their terms, and shall remain in full force and effect until amended or
terminated in accordance with the terms thereof. The parties also acknowledge
the continued existence of that certain Indemnification Agreement between the
Executive and the Company dated April 11, 2011 the terms of which are unamended
by this Agreement.

3.10    Amendment. This Agreement may be amended only by a writing which makes
express reference to this Agreement as the subject of such amendment and which
is signed by Executive and by a duly authorized officer of the Company.

3.11    Governing Law. This Agreement shall be signed by the parties in St.
Louis, Missouri. All questions concerning the construction, validity and
interpretation of this Agreement will be governed by and construed in accordance
with the domestic law of the State of Missouri, without giving effect to any
choice of law or conflict of law provision or rule (whether of the State of
Missouri or any other jurisdiction) that would cause the application of the laws
of any jurisdiction other than the State of Missouri. Any litigation relating to
or arising out of this Agreement shall be filed and litigated exclusively in the
St. Louis County Circuit Court or the United States District Court for the
Eastern District of Missouri.
3.12    Remedies. Each of the parties to this Agreement will be entitled to
enforce its rights under this Agreement specifically, to recover damages and
costs (including reasonable attorneys’ fees) caused by any breach of any
provision of this Agreement and to exercise all other rights existing in its
favor. The parties hereto agree and acknowledge that money damages may not be an
adequate remedy for any breach of the provisions of this Agreement, including,
without limitation, Sections 2.5, 2.6 and 2.7 hereof, and that any party may in
its sole discretion apply to any court of law or equity of competent
jurisdiction (without posting any bond or deposit) for specific performance
and/or other injunctive relief in order to enforce or prevent any violations of
the provisions of this Agreement.

3.13    Exit Interview. To ensure a clear understanding of this Agreement,
Executive agrees, at the time of termination of Executive’s employment, to
engage in an exit interview with the Company at a time and place designated by
the Company and at the Company’s expense. Executive understands and agrees that
during said exit

7



--------------------------------------------------------------------------------



interview, Executive may be required to confirm that he will comply with his
on-going obligations under this Agreement. The Company may elect, at its option,
to conduct the exit interview by telephone.
3.14    Future Employment. Executive shall disclose the existence of this
Agreement to any new employer or potential new employer which offers products or
services that compete with the Company’s Business if such new employment
commences within two (2) years following Executive’s termination of employment
with the Company. Executive consents to the Company informing any subsequent
employer of Executive, or any entity which the Company in good faith believes
is, or is likely to be, considering employing Executive, of the existence and
terms of this Agreement if such subsequent employment commences (or is expected
to commence) within two (2) years following the Executive’s termination of
employment with the Company.
3.15    Expenses. Executive will be reimbursed for reasonable professional fees
that he incurs in connection with the negotiation and documentation of the
employment arrangements reflected herein, subject to applicable withholding for
taxes.


3.16    Effectiveness of Agreement. This Agreement has been executed and
delivered on the date set forth on the signature page below and shall
automatically become effective on the Effective Date. Prior to the Effective
Date, the Original Agreement shall remain in full force and effect.


3.17    Section 409A. To the extent that any payments pursuant to this Agreement
are subject to Section 409A, it is intended that this Agreement shall be
administered in a manner that will comply with or meet an exception from Section
409A and this Agreement shall be interpreted in accordance with such intent.


[The remainder of this page is intentionally blank. The next page is the
signature page.]

8



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have executed this Employment Agreement
this 3rd day of September, 2013 and it shall be automatically effective as of
the Effective Date.


 
 
 
 
 
SIGMA-ALDRICH CORPORATION




 
By:
 
/s/ Barrett A. Toan
 
 
 
 
Name:
 
Barrett A. Toan
 
 
 
 
Title:
 
Chairman of the Board of Directors
 
 
 
EXECUTIVE
 
 




 
By:
 
/s/ Rakesh Sachdev
 
 
 
 
Name:
 
Rakesh Sachdev






9

